Dear Mr. Crain:
You requested an opinion from Attorney General Richard Ieyoub regarding parish boards of election supervisors and who can serve as a designee when a board member is absent. This request has been forwarded to me for research and response.
Specifically, you asked:
             1) Can the chairman or president of the executive committee of a recognized political party appoint a designee to attend meetings of the board of election supervisors when he is unable to attend?
             2) If a designee can be appointed for individual meetings who should receive compensation?
The pertinent statutes are LA-R.S. 18:423 (C)(1),  (E) and (H). These are as follows:
             C. (1) Composition. In each parish, except Orleans Parish, the board of election supervisors shall be composed of the registrar of voters, the clerk of court, the chairman of the parish executive committee of each recognized political party or his designee who shall be a member of the parish executive committee of the same recognized political party, and one member appointed by the governor.
             E. Compensation. Each member of the parish board of election supervisors shall receive fifty dollars for each day, not to exceed five days, actually spent in the performance of his duties in preparing for and supervising each election held in the parish. In addition, each member of the board who is not a public official shall receive fifty dollars for each day spent in court as a subpoenaed witness in litigation concerning the performance of his duties as a member of the parish board of election supervisors in connection with an election.
             H. The clerk of court and the registrar of voters may each appoint a designee to serve in his place on the parish board of election supervisors when he is absent from any meeting of the board.
With regard to your first question, LA-R.S. 18:423 (C)(1) sets out the composition of the board of election supervisors. One of the members is "the chairman of the parish executive committee of each recognized political party or his designee who shall be a member of the executive committee of the same recognized political party." (Emphasis added) This clearly states that the chairman of the executive committee of each recognized political party is a member of the board of election supervisors unless he appoints a designee from his party's executive committee to serve as a board member. No provision allows for appointing someone to serve as a substitute on the board of election supervisors if a member from a political party is unable to attend a meeting.
In contrast, according to LA-R.S. 18:423 (H), the clerk of court or registrar of voters may appoint a designee to serve when either is absent from any meetings of the board. No mention is made of any other board members being able to appoint a designee to substitute for them at particular meetings.
Your second question is answered by LA-R.S. 18:423 (E) which provides for compensation for each member of the board of election supervisors. A member can only be one of the people described in s. 423 (C)(1) which includes: 1) the registrar of voters, 2) the clerk of court, 3) the chairman of the executive committee of each recognized political party or the chairman's designee who is also a member of the executive committee of the same political party, and 4) one member appointed by the governor. Therefore, only the members of the board listed above can receive compensation. In addition, the only designees allowed to substitute for a member are for the clerk of court and registrar of voters. Since these designees are not members of the board, compensation should not go to them.
I hope this answers your questions. However, if you have further questions, do not hesitate to call.
Sincerely,
                        Richard P. Ieyoub Attorney General
                        By: Frances E. Jones Assistant Attorney General